                Case 2:19-cr-00171-ABJ Document 82 Filed 04/06/20 Page 1 of 1
                                                                                          FILED




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF WYOMING                                     11:49 am, 4/6/20

                                                                                   Margaret Botkins
                                                                                    Clerk of Court
UNITED STATES OF AMERICA

                                       Plaintiff,

vs.                                                 Case Number: 19-CR-171-J
MATTHEW TY BARRUS, GREGORY J.
                                                    Interpreter Needed: No
BENNETT, DEVIN E. DUTSON
                                     Defendant. Setting or Resetting: Vacated

Type of Case:

                                               CRIMINAL
TAKE NOTICE that a proceeding in this case has been VACATED.

Place:                               Before:

Joseph C. O'Mahoney Federal Center Alan B. Johnson, United States District Judge
2120 Capitol Avenue                Date and Time:
Cheyenne, WY 82001-3657
Courtroom 2                        6/1/2020 at 1:30 pm is VACATED



Type of Proceeding:

                                               JURY TRIAL




                                                             Margaret Botkins
                                                             Clerk of Court

Dated this 6th day of April, 2020.                           Sarah Williamson
                                                             Deputy Clerk
TO:

U.S. Attorney                                        Defense Counsel
U.S. Marshal                                         Defendant through Counsel
U.S. Probation Office                                Court Reporter


WY35                                                                                Rev. 3/20/2020
